Citation Nr: 1746351	
Decision Date: 10/18/17    Archive Date: 10/31/17

DOCKET NO.  12-21 359A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUE

Entitlement to service connection for a sinus disorder.  


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

P. Childers, Counsel


INTRODUCTION

The Veteran served on active duty from August 1972 to February 1975. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision issued in January 2009 by a Department of Veterans Affairs (VA) Regional Office (RO).  

In August 2017, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge.  During the hearing the Veteran requested an additional 60 days within which to submit more evidence; which was granted.  No evidence has been received since the hearing.

The appeal is REMANDED to the agency of original jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

During his 2017 Board hearing, the Veteran testified that his sinus trouble began during service, and that he was first treated for sinus complaints during service.  Board Hearing Transcript, pp. 2-3.  He further testified that he went to VA immediately on his separation from service in 1975 for treatment for his sinuses.  Transcript, p. 4.  See also May 2012 VA examination report, p. 3.

On review of the record, there are VA records from as early as 1979.  While there is a 1975 exchange of information form with the VA Hospital in Shreveport, Louisiana, records are not included from that time period.  Before the claim for service connection can be considered, a request should be made for these earlier records, including from non-electronic sources.

Since the case is being remanded, the claims file should be updated to include VA treatment records dated after May 2013, as well.  

Furthermore, as there may be additional relevant evidence obtained on remand since the last VA examination in May 2012, another VA examination should be scheduled for the Veteran.

Accordingly, the case is REMANDED for the following actions:

1.  Request all of the Veteran's VA medical records dating from 1975 to 1979, including from the VA Hospital in Shreveport.  Non-electronic/archived paper files should be requested given the dates involved.

2.  Update the claims file to include all of the Veteran's VA medical records dated after May 2013.  

3.  Thereafter, schedule the Veteran for a VA examination by an appropriate medical professional.  The examiner should review the claims file and conduct any necessary testing.

The examiner should then provide an opinion as to whether the Veteran has a sinus disorder that had its onset during, or is otherwise related to, active service.

4.  Finally, readjudicate the appeal.  If the benefit sought remains denied, issue a supplemental statement of the case and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for 

Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112.




_________________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252, only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b).

